Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statement(s) filed 09/21/2020 and 05/28/2020 have been considered. The provided foreign references have been considered to the extent possible, the English language portion and figures.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the other” of the supporting element in line 5.  There is insufficient antecedent basis for the claimed contours in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200035882 A1 (BRODOCEANU).
Regarding claim 1, BRODOCEANU teaches “A micro semiconductor chip (FIG. 1), comprising: 

a first-type electrode (102, [0019]) and a second-type electrode (104, [0019]) disposed on the bottom surface of the epitaxial structure; and 
a top light guide element (120, [0017]) disposed on the top surface of the epitaxial structure, wherein the top light guide element has a light extraction surface (curved surface of 120) and a bottom surface (flat surface of 120), wherein the edge of the light extraction surface overlaps the edge of the bottom surface of the top light guide element (see edge of 120), and the light extraction surface of the micro semiconductor chip is a curved surface, a combination of at least two curved surfaces, or a combination of at least one curved surface and at least one planar surface  (see 120 in FIG. 1)”.

    PNG
    media_image1.png
    532
    655
    media_image1.png
    Greyscale

Regarding claim 13, BRODOCEANU teaches “A transfer device (FIG. 8; see FIG. 1 for common features with embodiment in FIG. 8), which is used to transfer a micro semiconductor chip (830), comprising: 
at least one pickup element (802), which is used to pick up the micro semiconductor chip, wherein the pickup element has a transferring surface (bottom surface of 802), and the contour of the transferring surface matches the contour of at least a part of the light extraction surface (upper surface of 830) of the micro semiconductor chip (see FIG. 8), wherein the light extraction surface of the micro semiconductor chip is a curved surface (see surface of 830), a combination of at least two curved surfaces, or a combination of at least one curved surface and at least one planar surface”.

    PNG
    media_image2.png
    518
    678
    media_image2.png
    Greyscale

	
	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200035882 A1 (BRODOCEANU).
Regarding claim 2, BRODOCEANU teaches "The micro semiconductor chip as claimed in claim 1, wherein the top light guide element consists of a thermal curable material ([0055]), 
BRODOCEANU does not explicitly teach the curing range such that "wherein the thermal curing temperature of the thermal curable material is between 50°C and 250°C"; however, BRODOCEANU teaches interface layer is heated up to 270 degrees Celsius during the imprinting process when forming the optical element 120. Given BRODOCEANU suggests a desirability for a lower temperature than 270 degrees Celsius and applicant's disclosure suggests a higher than the thermal curing temperature may be used in [0052], it would have been obvious to determine the optimum curing temperature to form the optical element.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
            Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)

            Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

            An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 4, BRODOCEANU teaches "The micro semiconductor chip as claimed in claim 2".
BRODOCEANU does not explicitly teach "wherein the light transmittance of the thermal curable material is greater than or equal to 80%"; however, BRODOCEANU teach 214 may be transparent/quasi-transparent. Given the teaching of BRODOCEANU and the lack of disclosed novelty of light transmittance of 80% or greater, it would have been obvious to determine the optimum light transmittance of the optical element.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)

            Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

            An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20200035882 A1 (BRODOCEANU) in view of US 20080220342 A1 (KLEIN).
Regarding claim 5, BRODOCEANU teaches "The micro semiconductor chip as claimed in claim 2".
BRODOCEANU does not teach the optical element, which functions as lens or waveguide, maybe formed of photoresist that "the thermal curable material is photoresist material" as opposed to the taught PDMS material ([0034]). However, LEUNG teaches microlens may be formed of photoresist or PDMS ([0027]).
One of ordinary skill would want to form the optical element of BRODOCEANU using photoresist as taught by KLEIN.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a well-known material to form an optical element functioning as a waveguide or microlens structure, particularly, using photoresist would reduce an additional fabrication step.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20200035882 A1 (BRODOCEANU) in view of US 20150247608 A1 (MONCH).
Regarding claim 10, BRODOCEANU teaches "A micro semiconductor structure (FIG. 1), comprising: 
a substrate (substrate, [0020]); 
at least one micro semiconductor chip (100, FIG. 1) disposed on the substrate; and 
..., wherein the micro semiconductor chip comprises: 
an epitaxial structure (114 and 118 comprising 102 and 104), which has a top surface (see top facing surface of epitaxial structure comprising 102 and 104 in rotated FIG. 1), a bottom surface (see bottom facing surface of epitaxial structure comprising 102 and 104), and a side surface (see side oriented surface of 104), wherein the top surface is opposite the bottom surface, and the side surface connects the top surface to the bottom surface (see side and bottom surfaces of epitaxial structure comprising 102 and 104); 
a first-type electrode (108) and a second-type electrode (110) disposed on the bottom surface of the epitaxial structure; and 
a top light guide element (120, [0017]) disposed on the top surface of the epitaxial structure, wherein the top light guide element has a light extraction surface (curved surface of 120) and a bottom surface (flat surface of 120), wherein the edge of the light extraction surface completely overlap the edge of the bottom surface of the top light guide element (see edge of 120), and the light extraction surface is a curved surface, a combination of at least two curved surfaces, or a combination of at least one curved surface and at least one planar surface (see 120 in FIG. 1)". 

One of ordinary skill would want to modify the device of BRODOCEANU to use the scattering layer as taught by MONCH.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a scattering layer surrounding the light emitting semiconductor chip to improve light output quality by intensify light mixing effect and diffuse light output for the display application of BRODOCEANU ([0018]).

Allowable Subject Matter
Claims 3, 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN C LY whose telephone number is (571)272-3355.  The examiner can normally be reached on 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y. Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.